ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on 4/5/2022 has placed the application in condition for allowance.  Claims 1-4 and 6-9 are allowed and claim 5 is cancelled.
	The claimed invention introduces a PC configured to collect a first group of information related to a printer such as cartridge serial number, ink remaining amount, or elapsed time after start and determines whether a first condition associated with the first group of information is satisfied.  If the first condition is satisfied, the PC would collect a second group of information.  For instance, if a first condition such as elapsed time after starting a printer is less than elapsed time from last information collection time, a second group of information such as number of paper cassettes or existence of double-side printing unit is collected.  
The cited reference teaches if the first condition is satisfied the PC would collect a second group of information whereas if the first condition is not met the PC would not collect the second group of information.  However, the cited reference does not provide the specifically claimed example in terms of if elapsed time after starting a printer is less than elapsed time from last information collection time, the second group of information such as number of paper cassettes or existence of double-side printing unit is collected.  
 	The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1, 8, and 9 includes: “the first group of the information comprises an elapsed time from starting the printer, and the first condition is that the elapsed time from starting the printer is shorter than an elapsed time from collecting the first group of the information at a last time”.
The remaining dependent claims 2-4, 6, and 7 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674